 352DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAsbestos Removal,IncandDaniel J StanleyandDaniel E JewellCases 7-CA-28013 and 7-CA-28162March 21, 1989DECISION AND ORDERBY MEMBERS JOHANSEN,HIGGINS, ANDDEVANEYOn November8,1988,AdministrativeLawJudge Walter H Maloney issued the attached deci-sionThe Respondent filed a motion for reconsider-ation and brief in support,exceptions,and demandfor oral argument, and the General Counsel filedcross-exceptions,a supporting brief,motion tostrike the Respondent's exceptions, and a brief inanswer to Respondent's exceptionsThe National LaborRelations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs' andhas decided to affirm the judge's rulings,findings,2and conclusions and to adopt the recommendedOrder as modified 3ORDERThe National LaborRelationsBoard adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,AsbestosRemoval, Inc, Southfield,Michigan, its officers,agents,successors, and as-signsshall take the action set forth in the Order asmodified1Substitute the following for paragraph 2(a)'The Respondent has requested oral argument The request is deniedas the record exceptions and briefs adequately present the issues and thepositions of the parties The Respondents motion to reopen the record isalso denied The Respondent had adequate opportunity at the hearing topresent available evidence and there is no showing that the evidence itproposes to introduce was unavailable at that timeThe General Counsel alleges that the Respondents exceptions lack thespecificity required by Sec 102 46 of the Board s Rules and Regulationsand that they contain references to facts that are not part of the recordAlthough the Respondents exceptions do not conform exactly to the requirementsof Sec 102 46they are not so deficient in this regard as towarrant strikingAlso because the Respondent has referred to facts thatare not in the record we have not relied on any such references andunder the circumstances find it unnecessary to strike these portions ofthe Respondents exceptions2The Respondent has excepted to some of the judge s credibility findrags TheBoard s establishedpolicy isnot to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings3We findmerit to the GeneralCounsels exceptionto the judges failure to order the Respondent to preserve and make available records necessary for the computation of backpay In addition we shall order theRespondent to remove from its files any reference to the unlawful discharge of the discriminatees"(a) Offer Daniel J Stanley, Curtis Elder, DanielE Jewell, Glenn Jewell, and Vito Gillette immedi-ate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equiva-lent positions,without prejudice to their seniorityor any other rights or privileges previously enjoyed, and make them whole for any loss of earn-ings and other benefits suffered as a result of thediscrimination against them, in the manner set forthin the remedy section of the decision "2 Insert the following as paragraphs 2(b) and (c)and reletter subsequent paragraphs"(b) Remove from its files any reference to theunlawful discharges and notify the employees inwriting that it has been done and that the discharges will not be used against them in any way"(c) Preserve and, on request, make available tothe Board or its agents for examination and copying,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder "3Substitute the attached notice for that of theadministrative law judgeAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT discourage membership or activi-ties on behalf of Local Union No 334, Laborers'International Union of North America, AFL-CIO,or any other labor organization, by dischargingyou or otherwise discriminating against you inyour hire or tenureWE WILL NOT discharge or discipline you because you have engaged in protected concerted activitiesWE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer Daniel J Stanley, Curtis Elder,Daniel E Jewell, Glenn Jewell, and Vito Gilletteimmediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantial-ly equivalent positions, without prejudice to theirseniority or any other rights or privileges previous-ly enjoyed and WE WILL make them whole for any293 NLRB No 32 ASBESTOS REMOVAL353loss of earnings and other benefits resulting fromtheir discharge, less any net interim earnings, plusinterestWE WILL notify each of them that we have re-moved from our files any reference to their dis-charge and that the discharge will not be usedagainst them in any wayASBESTOS REMOVAL, INCMark D Rubin Esq,for the General CounselGary Eisenberg Esq,of Southfield, Michigan, for the RespondentDECISIONSTATEMENT OF THE CASEFINDINGS OF FACTWALTER H MALONEY Administrative Law JudgeThis case came on for heanng before at me Detroit,Michigan, on a consolidated unfair labor practice complaint 1 issued by the Regional Director of the Board sRegion 7, which alleges that Respondent Asbestos Removal, Inc 2 violated Section 8(a)(1) of the ActMoreparticularly, the consolidated complaint alleges that Respondent discharged employees Daniel J Stanley, CurtisElder Daniel E Jewell, Glenn Jewell, Vito Gillette, andCharles Pike because they engaged in the protected concerted activity of protesting the absence of showers onan asbestos removal job, as required by health and environmental laws and regulations Respondent denies thatitdischarged anyone and asserts that the reason the individuals named in the consolidated complaint are nolonger working for it is that they failed to show up forwork when directed to do so and were deemed to bevoluntary quits The issues here were drawn from thesecontentions 3'The principal docket entries in this case are as follows Charge inCase 7-CA-28013 filed by Daniel J Stanley an individual against Respondent on April 25 1986 complaint issued against Respondent by theRegional Director for Region 7 on June 2 1988 charge was filed in Case7-CA-28162 byDaniel E Jewell an individual against Respondent onJune 8 1988 consolidated unfair labor practice complaint issued in bothcases by the Regional Director for Region 7 on June 13 1988 Respondent s answer was filed July 22 1988 heanng was held in Detroit Michigan on August 31 1988 briefs were filed with me by the General Counsel and Respondent on or before September 26 19882Respondent admits and I find that it is a Michigan corporationhaving an office at Southfield Michigan and that it is involved in asbestos abatement work on construction sites in the State of MichiganDuring the calendar year ending December 31 1987 Respondent performed services valued in excess of $1 million for nonretail enterpriseswithinthe State of Michigan and for corporations that have gross revenues in excess of $5 million and that sell and ship goods directly from theState of Michigan to points and places located outside the State Accordingly the Respondent is an employer engaged in commerce within themeaning of Sec 2(2) (6) and (7) of the Act Local Union 334 LaborersInternationalUnion of North America AFL-CIO (the Union)isa labororganization within the meaning of Sec 2(5) of the Act3 Certain errors in the transcript are noted and correctedB The Alleged Unfair Labor PracticesRespondent operates a firm that removes asbestos fromold buildings Its employees have to be certified ashaving received extensive trainingin dealingwith thissubstanceBecauseof the carcinogenic effect of asbestosshards, stringent precautions must be taken on each jobsite to insulate employees from thematerialsthey arehandling Frequently the site owner employs a hygienistto monitor the removal operation as it progresses and tomake daily checks of employees to see that they havenot absorbed or retained asbestos fibres on themselves ortheir clothing Special throwaway uniforms are suppliedby Respondent each day to asbestos workers This clothing includes overalls, a respirator, gloves, boots, and amask, which are donned each morning and placed in disposal bags each evening Another precaution used toprotect employees is the installation of showersAn airlock chamber around a so called clean room is normallyset up at each construction siteIt isinsulated from therest of the building by visqueen or some other plasticsubstanceA portable shower is installed next to theclean room for the use of employees before they leavework at the end of each day Normally an employeestrips down to his underwear in the morning before putting on protective clothing On quitting work he takes ashower to remove any asbestos contamination that mayhave become attached to his skin before putting on hisstreet clothes and going homeTwo major types of removal techniques are used Pipeor other portable items containing asbestos coating arecut into lengths and wrapped in celophane before asbestos is chipped away The debris is then placed in specialcontainers for supervised disposal In some instances anentire room is torn down The room itself is wrapped invisqueen or some similar wrapping substance and then anentirewall or ceiling is removed and subjected to hygienic disposalNeedless to say all asbestos removal procedures are governed by a host of Federal, state, andcounty laws and regulations and by general regulatoryagencies,some of which have inspectors available atshort notice to respond to complaintsThe Respondent has had a contract for several yearswith the Union in this case a Detroit area local of theLaborers International Union The discrimmatees namedin the consolidated complaint all live in the Saginaw BayCity area about 90 miles from Detroit, and are membersof Laborers Local 1034 Most of them had been commuting to Detroit each day to work for Respondent at another Detroit area job located in a shopping center in thesuburb of Redford As that job began to wind down, Respondent began to transfer employees to the in town location involved in this dispute, namely the removal ofasbestos from a former Parke Davis warehouse locatedon the Detroit River, not far from the RenaissanceCenter The project is known as River Place and is beingconstructed by the Stroh Brewing Company and itspresidentPeter Stroh, at the former Parke Davis siteAll the employees involved here began to work at RiverPlace on Monday, March 21 1988Employee Glenn Jewell testified credibly that on thefirstmorning of his employment at River Place he asked 354DECISIONSOF THE NATIONALLABOR RELATIONS BOARDForeman Keith Pettit when the Company was going toinstall showers 4 Pettit said that they would be installedbefore lunch This did not happen so Jewell asked Pettitthe same question early in the afternoon Pettit then saidthat showers would be available at the end of the dayThey were not Most of the employees involved in thisdispute were assigned on Monday to clean out the basement of building 54 on this site The area in question wasabout 60 by 125 feet and was divided into two roomsRespondentswitnessestestified that it was the Respondent s intention to clean up one room in the basement,which had a water source, and to use it for a clean roomand shower room before undertaking any asbestos removal in the rest of the five story building However,the basement was littered with debris, some of it beingpipe that was covered with asbestos and which had to bewrapped and removed before the room could be used forany purpose About eight asbestos removal workers wereengaged inthis task on Monday, while others wereworking elsewhere in the buildingWhile all employeeswere given protective clothing to wear while working,they were unable to shower at the end of their shiftThe record is unclear about what occurred on Tuesday Several of the discnminatees did not work becausethey showed up at the job without a required tool andthey were sent home On Wednesday, March 23, whenthey arrived at the jobsite, at least some of the discnminateeswent into building 54, found that showers had stillnot been erected, and walked out The building wasopen, in that some walls had been knocked down by asmall bulldozer known as a Bobcat and wind couldeasily blow through from the nearby Detroit River OnMonday a barrier had been set up in front of the building with a warningsign,which readDanger Do NotEnter Without Respiratory EquipmentOn Wednesday,this barrier was down and people were walking about inthe building EmployeeDanielJStanley saw ForemanPettit and asked him again where the showers werePettit replied that one would be installed on the jobStanley objected telling Pettit that this was what Pettithad been saying on Monday and still there were noshowers Stanley insisted that he wanted showers to beinstalled that day and suggested that Pettit call Robert JMyal Jr the Respondents superintendent in charge offield operationsPettit did so In the meantime Stanleyand any others who had dressed in protective equipmenttook off their special clothing, dressed in their streetclothes, and stood near the construction trailer waitingforMyal About an hour elapsed before Myal arrivedIcredit the testimony of Stanley and Glenn Jewellthatwhen Myal arrived at the construction site he sawseveral employees including but not limited to thosenamed in the consolidated complaint, standing about idleStanley and others complained to Myal that building 54was contaminatedMyal abruptly told them that any employees who wanted to work should move to the right4 I did not findChargingPartyDanielE Jewell to be a reliable witness and would not credit any of his testimonythat was not independently corroboratedOn the otherhand his brother Glenn Jewell and employeeDaniel Stanley werecredible and reliablewitnessesand the others should get theoff the jobHeturned angrily and went into the construction trailer 5During the morning, the Jewell brothers left the premises temporarily to make some phone calls They calledthe business agent of the Laborers Local in Detroit andthey telephoned a couple of public agencies The purpose of these calls was to complain about the absence ofshowers on the River Place asbestos removal jobMyal'sinitialdirection to employees to go to work didnot bear any results so he sent Pettit out to where theywere standing He told the employees that Myal wantedthem to go to work and said if they wanted to go towork to get in there Stanley spoke up and said thatthe problem had not been solved Stanley objected,Theproblem hasn t been solved yetWhat do you mean-goback in there?" Myal came out of the trailer, told themen againthat if they wanted to work to move in onedirection and if they did not, to get theoff thejob"Shortly thereafter,Ron Allen and Elton McDaniel,two business agents from the Union, arrived at the jobsiteMyal again emerged from the trailer to ask themwhat they were doing on the job Allen told them thathe had received a complaint about unsafe working conditionsMyal told them that there was no problem hereAt this point Stanley spoke up and said,There is aproblem you got ten guys who want to know why wecant have a shower" Turning to Allen, Stanley said,Come on, Ron I'll take you for a walk in the building,'whereupon Myal stated,He s done]Myal summoned asecurity patrol,which arrived about 20 minutes laterWhen they arrived Pettit told the security guards, I amforeman on this jobWe want these guys off the premisesand we want them off now They waited a fewminutes until Allen, who had been conferring with Myal,emerged from the trailer Allen asked the security guardswhom they wanted off the premises and his attentionwas directed to about 10 or so individuals who werestanding nearbyAt this point Foreman David Middleton arrived onthe sceneHe told the group that health officials saidthat the job was shut down, that there would be a meeting on Thursday and there would probably not be anywork until Friday I credit corroborated testimony thathe told the group that he would call them Stanley againspoke up and said that,We re going on the assumptionthatwe may not have work on Friday either I have afamily and I have to have a paycheck every week Areyou going to call us?" Middleton said he would Like allthe discriminatees in this case,Middleton lives in theSaginaw Bay City area and had been acquainted withthem before they came to work for Respondent StanleyaskedMiddleton if he would bring paychecks to BaysMyal was not a credible witness and I place no reliance on his testsmony Specifically I discredit his statement apparently heard by no oneelsewho testified that he told the employees on this occasion that thejob had been checked out for environmental and health problems andwas found to be acceptable by the inspectors Myal admits that he wasangry during the events that transpired on the morning of March 23 andused profanity or vulgarity in speaking to employees ASBESTOS REMOVALCity if there was no work on Friday Middleton agreedto do so 6At least 10 employees and the 2 business agents wereescorted off the premises There is a conflict in testimonywhether all bargaining unit employees left the premisesat this time Employee witnesses said that this is whatoccurredMyal said that some of the 20 employees whohad been on the job that morning went to lunch, returned, and then went back to work for a short whilewhen things calmed down He agreed that everyoneworked a short dayOn Thursday a total of 13 bargaining unit employeesworked Three of them had not worked on Wednesday,the day of the incident, and one employee who workedon Thursday had not worked before on the jobsiteduring the week of March 21 On Friday, a total of 19asbestos removal employees worked, including 4 whohad not worked the first 3 days of that weekOn Wednesday and again on Thursday, a representative of the Michigan State Department of Health inspected the jobsite to look into the complaint about lack ofshowers and containmentHe made a detailed reportabout what he found and about what he was told bymanagement representatives In that report he concludedthat no violations of Michigan health laws existed on thepremises In coming to this conclusion, he accepted amanagement explanation that asbestos removal work hadyet not begun throughout the entire project and wouldnot begin until a visqueen enclosure was completed Henoted that some employees had been asked to wrap damaged pipe in plastic material for transfer to a landfill andthat such employees had been furnished protective clothing and respirators The record in this case reflects that ashower was installed on Thursday afternoonIt is undisputed that no one representing Respondentever contacted any of the discriminatees named in theconsolidated complaint for the purpose of telling them toreturn to work at River Place On Friday Stanleyphoned Middleton but could not reach him On Saturday,Stanley andDaniel JewellmetMiddleton atStretch s Bar, a dinner club located in Bay City Theyasked Middleton if he had their paychecks with him Hereplied that he was sorry but he did not Middleton thenexcused himself to make a phone callWhen he returnedto the table he said,You guys are laid off Your checksare in the mailStanley said he knew that they had beenlaid off but the question was for how long Middletonhad no answerOn Monday of the following week, several of the discriminatees phoned Respondents office to find out abouttheir employment status They asked to speak to MyalbutMyal was not available to take some of the callsStanley asked the secretary answering his call why employees had been laid off and where their checks wereShe replied that no one had been laid off and that thechecks were in the mail Glenn Jewell s call was returned by Myal He asked Myal what was going onMyal told him that nothing was going on that his checkwas in the mail and that if he did not receive it, he6 I discredit Myal s testimony that he instructed the departing employces to return to work on Friday355should call backWhen Curtis Elder called Respondent sofficeonMonday the secretary who answered thephone said that, to the best of her knowledge, the employees who walked off the job had been laid off Eventually all employees received their checks in the mailRespondent stated that it handled the payment of theseemployees in this manner because the applicable provision of its collective bargaining agreement provides thatemployeeswho quit shall be paid on their regularweekly payday by mailC Analysis and ConclusionsDiscriminateeCharles Pike was employed asan asbestos removal worker at the River Place job on Monday,March 21 He did not report for work on the followingTuesday or on Wednesday and he was not present at thejobsitewhen the incidents of Wednesday morning tookplacePike s only involvement with any, protected concerted activitieswas hispresence in building 54 onMonday lending his voice to a complaint registered byothers that Respondent should haveinstalledshowers forasbestosremoval workers If Pike engaged in any otherunionor protected concerted activities, the record doesnot disclose them, and Pike did not show up at the hearing to enlarge on the matter I do not believe that theevents of Monday, March 21, few and inconsequential asthey were, played any significant role in theterminationof the individualsnamed in theconsolidated complaint,includingPike, other than to provide background forWednesdays events The precipitating cause of the terminationsinvolved in this case occurred on Wednesdaymorning when Pike was absent Accordingly I recommend that so much of the consolidated complaintallegesthe Respondent terminated Charles Pike because of hisprotected concerted activitiesbe dismissedThereisnodispute that on Wednesdaymorning noneof the other fivediscriminateesperformed any workThe same probably held true for all the employees whoreported to the jobsite that day The reason that no workwas performed was that showers had not beeninstalledina clean roomwhich would permit employees toremove contamination from their bodies after handlingasbestos all day 7 On atleastthree occasions during themorning the discriminatees in this caseas well as otherswere directed to go to work and they refused Such arefusal amounts to a strikeThe parties to this proceeding were covered by a collectivebargaining agreementeffective on September 301987 for a 2 year term, which was concluded by theState of Michigan Laborers District Council and Locals334 and 1076 and the Asbestos Abatement Contractorsand RespondentindividuallyThe contract provides inarticle X7 It was frivolous for Daniel Jewell to contend that he did not go towork on Wednesday morning because when he came on the jobsite hedid not know precisely where to go He had been working in building 54on Monday as had all the other employees and the work in that areahad not been completed Some employees either went up to or into thatbuilding inorder to ascertain that showers had not yet been installed Inthe middle of the day Pettit directed employees to go to work and clearly pointed out where work was to be performed No one other thanDaniel Jewell had any question about what work was being assigned 356DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIt is further agreed that there will be no stoppage ofwork or lockout due to any violations of the Agreement unless the Union or the Employer refuse tocomply with all steps of the Grievance ProcedureThe same contract provides, under a heading entitledSafety, thatAll Employers and employees working under thisAgreement shall abide by all applicable federalstate and local safety laws, rules and regulationswith regard to the Asbestos Abatement IndustryPlainly, their strike was over an issue that the controllingcollective bargaining agreement required to be resolvedunder its grievance procedure, not by self help Thestrikewas in violation of the no strike clause of the contractAlthough, under other circumstances, a strike is afundamental form of protected concerted activity underthese circumstances it was unprotected, rendering thestrikers liable to discharge or any other discipline thatmight be imposed at the discretion of the EmployerThe General Counsel argues that even though thestrike in which the discrimmatees engaged in on March23 might be unprotected Respondent condoned this activity and having condoned it, was not at liberty thereafter to use it as a reason for discharge Indeed, if Respondent s theory of this case is to be accepted, it neverdischarged anyone at all and was in fact directing striking employees to return to work the following FridayThe strike was plainly condoned Two of the cases citedby the General Counsel are clearly in pointDavis &BurtonContractors,261NLRB 728 (1982),Jones&Knight Inc v NLRB,445 F 2d 97 (7th Cir 1971)Ihave discredited testimony in the record that supports the contention that Myal and possibly others, directed the discnminatees to return on Friday I havecredited testimony to the effect that Middleton told employees that there was going to be a meeting on Thursday that there would probably be work on Friday, andthat the Company would get in touch with the employeeswho were then being escorted from the premisesWhile not as emphatic an act of condonation as Myal sasserted statementMiddleton s words also amounted tocondonation of the refusal of employees to work onMarch 23 because a shower had not been installed Hisdirections also disclosed that as of the moment the employees in question were leaving the jobsite Respondenthad not yet decided their fateSometime between Wednesday at noon and Saturdayafternoon, when Middleton informed Jewell and Stanleythat they had been laid off, Respondent discharged fourof the six individuals whose status is here in question Iconclude that with one exception, this event took placeeither on Thursday or Friday, when it hired or transferred to the River Place project enough other asbestosworkers to make up a full complement With this sameexception, the discharges did not occur on Wednesdaywhen employees were removed from the premises andtold that Respondent would be in touch with them (oraccording to Respondents discredited scenario that theyshould report back on Friday)Stanley s discharge presents a unique situationDuringthe dispute on Wednesday morning, union representatives came to the plant to find out what was going on Itisundisputed that Business Agent Allen asked Myalwhat the problem was, and Myal replied that there wasno problem At this point Stanley chimed into the conversation saying that there was a problem and that thepresence of a lot of employees standing around notworking was evidence that there was a problem InMyal s presence, Stanley offered to show Allen aroundthe project in order to point out exactly what the problem wasAt that point Myal stated angrily,He s doneStanley was discharged there and then, and the causethatprompted the discharge was abundantly clearOthers who had also engaged in an unprotected strikewere still on the payroll, but Stanley had been removedThe reason he was discharged was not that he had engaged in astrike in violation of the provisions of a nostrike clauseThe reason for his discharge was that hehad offered to show a union representative around thepremises to point out the facts and circumstances thatgaveriseto the protest Stanley s offer to escort Allenthrough the jobsite was a protected concerted activityand aunion activity as wellHaving discharged Stanleyfor engaging in such activity, Respondent violated Section8(a)(1) and(3) of the ActThe other employees were discharged either on Thursday or Friday They did not quit but were removedfromRespondents payrollwhen Respondent foundenough substitutes to continue the job The reason thattheRespondent fired them was also abundantly clearThese employees had the contumacy to refuse to workto protest what they believed to be an unsafe conditionon the job Whether the absence of showers was in factan unsafeconditionis immaterialThe hygienist from theMichigan Department of Health did not think that conditions at River Place warranted censure, but he was notamongthose who wereassignedto work on a daily basiswith the contaminated material that was all over thebuildingRespondent did in factinstallashower onThursday afternoon and it takes littleimagination to realizethat the work stoppage that took place on Wednesday morning provided it with a substantial incentive tomove in this direction at a faster pace than it had exhibited before the walkout Respondent discharged Elder theJewell brothers and Gillette because they were a part ofthis concerted activityBecauseRespondent had previously excused the fact that their walkout had taken placein violation of the contract, their activity was also protected so the discharges that were effected as a result ofthat activity violated Section 8(a)(1) of the Act I so findand concludeCONCLUSIONS OF LAW1Asbestos Removal Inc is now and at all times material has been an employer engaged in commerce withinthe meaning of Section 2(2), (6), and(7) of the Act2Local Union No 334, LaborersInternational Unionof North America AFL-CIO isa labor organizationwithin the meaning of Section2(5) of the Act ASBESTOSREMOVAL3573By discharging Daniel J Stanley because of hismembership in and activities on behalf of the Union, Respondent violated Section 8(a)(3) of the Act4 By the acts and conduct set forth above in Conclusion of Law 3 and by discharging Curtis Elder, DanielE Jewell Glenn Jewell, and Vito Gillette because theyengaged in protected concerted activities, Respondentviolated Section 8(a)(1) of the Act The above unfairlabor practices have a close, intimate, and adverse effecton the free flow of commerce within the meaning ofSection 2(2) (6), and (7) of the ActREMEDYHaving found that Respondent has committed certainunfair labor practices,Iwill recommend to the Boardthat it be required to cease and desist therefrom and totake certain affirmative actions designed to effectuate thepurposes and policiesof the ActIwill recommend thatRespondent be required to offer full and immediate reinstatement to Daniel J Stanley,Curtis ElderDaniel EJewell,Glenn Jewell,and Vito Gillette to their formeror substantially equivalent employment, without prejudice to seniority or other benefits that they previouslyenjoyed,with backpay computed in accordance with theformula set forth in theWoolworth8case,with interestthereon at the short term Federal rate used to computeinterest on underpayments and overpayments of Federalincome taxes under the Tax ReformAct of 1986NewHorizonsfor theRetarded283 NLRB 1173(1987) I willalso recommend that Respondent be required to post theusual notice advising its employees of their rights and ofthe results of this caseOn these findings of fact and conclusions of law andon the entire record I issue the following recommended9ORDERThe Respondent, Asbestos Removal IncDetroit,Michigan its officers agents successors, and assigns,shall1Cease and desist from(a)Discouraging membership in or activities on behalfof Local Union No 334 Laborers International Unionof North America, AFL-CIO, or any other labor organszation, by discharging employees or otherwise discriminating against them in their hire or tenure(b)Discharging or otherwise disciplining employeesbecause they have engaged in protected concerted activities(c) By any like or relatedmeansinterferingwith restraining,or coercing employees in the exercise of rightsguaranteed to them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer to Daniel J Stanley Curtis Elder Daniel EJewell,Glenn Jewell, and Vito Gillette full and immediate reinstatement to their former or substantially equivalent employment, without prejudice to their seniority ortoother rights previously enjoyed, and make themwhole for any loss of pay or benefits that they may havesuffered by reason of the unlawful practices found, in themanner described above in the remedy section of this decision(b) Post at its offices at jobsite in the Detroit, Michigan area copies of the attached notice markedAppendix 10 Copies of the notice on forms provided by theRegional Director for Region 7 after being signed bytheRespondents authorized representative shall beposted by the Respondent immediately upon receipt andmaintainedfor 60 consecutive days in conspicuous placesincluding all places where notices to employees are customarily postedReasonable steps shall be taken by theRespondent to ensure that the notices are not altered, defaced, or covered by any other material(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyIT ISFURTHER RECOMMENDED that insofar as the consolidated complaint in these cases alleges matters thathave not been found to be unfair labor practices the consolidated complaint is dismissed8 F W Woolworth Co90 NLRB 289 (1950)9 If no exceptionsare filedas provided by Sec 102 46 of theBoard s10If this Order is enforced by a judgment of a United States court ofRules and Regulationsthe findingsconclusionsand recommendedappeals the words in thenotice readingPosted by Order of the NationOrder shall as providedin Sec102 48 ofthe Rules beadopted by thealLaborRelations Board shall read Posted Pursuant to a Judgment ofBoard and allobjectionsto them shall be deemedwaived for all purthe United States Court of Appeals Enforcing an Order ofthe NationalposesLaborRelations Board